UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
BILL SPURLOCK,                         :
                                       :
               Plaintiff,              :              CASE NO.: 1:19-cv-06836-VM
                                       :
     v.                                :
                                       :
SHUTTERFLY, INC., WILLIAM J.           :
LANSING, RYAN O'HARA, THOMAS D.        :
HUGHES, EVA MANOLIS, ANN MATHER, :
ELIZABETH S. RAFAEL, ELIZABETH P.      :
SARTAIN, HENRY TAYLOE STANSBURY, :
BRIAN T. SWETTE, and MICHAEL P.        :
ZEISSER,                               :
                                       :
               Defendants.
-------------------------------------- X

                                   NOTICE OF DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses the above-titled action without prejudice. This notice of

dismissal is being filed with the Court before service by Defendants of either an answer or a motion

for summary judgment.

 Dated: November 18, 2019                          Respectfully Submitted,

                                                   MONTEVERDE & ASSOCIATES PC

                                                   /s/ Juan E. Monteverde____________
                                                   Juan E. Monteverde (JM-8169)
                                                   The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
                                                   New York, New York 10118
                                                   Tel: 212-971-1341
                                                   Fax: 212-202-7880

                                                   Attorney for Plaintiff
